IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                                September 24, 2013 Session

                              JOHN DANIEL RUDD
                                     v.
                             DEBRA ANN GONZALEZ

                   Appeal from the Davidson County Circuit Court
                       No. 90D-1949 Philip E. Smith, Judge


               No. M2012-02714-COA-R3-CV - Filed February 28, 2014



This appeal involves post-divorce parental relocation. The mother notified the father that she
intended to relocate outside Tennessee with the parties’ minor daughter. The mother asserted
that the relocation was for purposes related to her career as a surgeon. The father filed a
petition opposing the relocation on the grounds that the mother’s motive for the relocation
was vindictive and that the relocation did not have a reasonable purpose under Tennessee’s
parental relocation statute. After a bench trial, the trial court held that the father had not
carried his burden of proving the mother’s motive was vindictive or that the relocation was
not for a reasonable purpose, and so permitted the mother to relocate with the parties’ child.
The father now appeals. Discerning no error, we affirm.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court is Affirmed

H OLLY M. K IRBY, J., delivered the opinion of the Court, in which A LAN E. H IGHERS, P.J.
W.S., and D AVID R. F ARMER, J., joined.

Helen Sfikas Rogers and Lawrence J. Kamm, Nashville, Tennessee for Petitioner/Appellant,
John Daniel Rudd

Abby R. Rubenfeld, Nashville, Tennessee for Respondent/Appellee, Debra Ann Gonzalez
                                         OPINION

                            F ACTS AND P ROCEEDINGS B ELOW

Petitioner/Appellant John Daniel Rudd (“Father”) and Respondent/Appellee Debra Ann
Gonzalez (“Mother”), both physicians, were married. They had one child, a daughter adopted
as a newborn in 1999.

Both parties are licensed physicians. Father was trained as an internist but began
experiencing complications from a life-long physical disability. Because of this, Father
stopped practicing medicine per se and began drawing disability benefits. After a time,
Father started a business in “administrative correctional medicine,” which utilizes health care
professionals to provide medical care to inmates in Rutherford County, Tennessee.

Mother is a board-certified otolaryngologist. She did clinical fellowship training in
microvascular reconstruction and head and neck oncology, a sophisticated surgical
subspecialty of otolaryngology. In May 2001, after Mother and Father married and adopted
their daughter, Mother was diagnosed with Relapsing-Remitting Multiple Sclerosis
(“RRMS”) which forced her to cease practicing medicine in her specialty. After that, Mother
began drawing disability benefits as well.

For several years, Mother explored other specialties in medicine that might better
accommodate her RRMS symptoms; for various reasons, none were satisfactory. In the
meantime, Mother tried a variety of measures to alleviate her RRMS symptoms; eventually
dietary changes greatly improved them. After Mother’s symptoms abated, she began more
aggressively seeking out opportunities to continue practicing medicine.

Eventually, the parties filed for divorce in the Circuit Court for Davidson County, Tennessee.
Substantial divorce proceedings ensued. While the divorce proceedings were pending,
Mother continued to pursue avenues to practice medicine in the Nashville, Tennessee area,
including discussions with representatives of Vanderbilt University about the prospect of
Mother doing general otolaryngology at a satellite office in Franklin, Tennessee. These
discussions were not fruitful.

On June 28, 2010, the trial court entered its final decree of divorce. The final decree
incorporated a marital dissolution agreement and an agreed parenting plan. The parties’
parenting plan designated Mother as the daughter’s primary residential parent and allocated
Father 120 days of alternate residential parenting time.




                                              -2-
About a year and three months later, on September 27, 2011, Mother sent Father a certified
letter to notify him of her plan to relocate with their daughter to Springfield, Illinois. After
an approximate 10-year absence from her specialty, Mother said that she planned to retrain
in her subspecialty, microvascular reconstruction and head and neck oncology, at Southern
Illinois University (“SIU”) School of Medicine. The dietary and other changes that Mother
made abated her RRMS symptoms enough to allow her to return to practicing in this area.

Father did not agree with Mother’s plan. On October 11, 2011, he filed a petition in
opposition to Mother’s relocation in the trial court. The petition asserted that Mother’s
contemplated relocation did not have a reasonable purpose, was vindictive, and posed a
substantial threat of harm to their daughter. Mother filed a counter-petition asking the trial
court to approve her proposed relocation.

In November 2011, Mother’s former attorney sent correspondence to Father, alluding to
possible tort claims against him for alleged actions that she discovered in the course of
discovery in the divorce litigation. Mother asserted that, in 2005, Father secretly took her
medical records to an expert in multiple sclerosis for evaluation; Mother claimed that the
expert suggested to Father that Mother’s diagnosis may have been incorrect, and that Father
did not disclose this information to Mother. Prior to a tort lawsuit being filed, in March
2012, Mother’s former attorney sent Father a letter offering to forego the tort lawsuit if he
elected to withdraw his petition opposing relocation.

When Father declined Mother’s offer to dismiss the tort claims in exchange for dropping his
objection to her relocation, she filed a separate tort lawsuit against Father in another division
of the Circuit Court of Davidson County. The lawsuit sought compensatory damages under
a variety of tort theories, including outrageous conduct, intentional misrepresentation,
negligent misrepresentation, and fraudulent concealment. Despite the fact that Father
declined to relent on his opposition to Mother’s proposed relocation, Mother eventually
nonsuited her tort lawsuit against Father.

The trial court below scheduled the trial on Mother’s proposed relocation for three days in
August 2012. In advance of the trial, Mother filed a proposed new parenting plan that
allocated Father 125 days of residential parenting time with the parties’ daughter.

A few days before the scheduled trial, Father changed his position on whether he and Mother
had substantially equal intervals of parenting time with their daughter. In prior court filings,
Father had not disputed that Mother spent more parenting time with their child than he did.
In Father’s trial brief, however, he took the position that he actually exercised substantially
more parenting time than the 120 days set forth in the parties’ parenting plan, and that he in
fact had only 12 days fewer than Mother during the previous year. Based on this, Father

                                               -3-
argued that the parties had substantially equal parenting time, which would affect the
standard used by the trial court under Tennessee’s parental relocation statute.1

At the outset of the trial, the trial court heard testimony on the number of parenting days each
party had with the child. The proof established that Mother agreed to Father having extra
parenting time with the parties’ child, over and above the parenting time allocated to Father
in the parties’ agreed parenting plan and that this was done at least in part to assist Mother.
The trial court made a preliminary finding that Father had had 154 days of parenting time
with the child during the previous year; thus, Father had approximately 42% of the total
parenting time and Mother had approximately 58%.

The trial court rejected Father’s argument that this amounted to substantially equal intervals
of time with the child. The remainder of the relocation proceedings were premised on the
trial court’s holding that Mother had substantially more parenting time with the child.

At the trial, the trial court heard testimony from Mother, Father, the parties’ daughter, and
other witnesses. The trial court also considered deposition testimony from Mother’s treating
physician, the chair of the Department of Otolaryngology at Vanderbilt University, and an
otolaryngologist employed by Vanderbilt who discussed employment opportunities with
Mother, as well as deposition testimony from two faculty members with the SIU School of
Medicine, both of whom discussed a retraining plan with Mother in her otolaryngology
subspecialty.

At trial, Father took the position that Mother’s separate tort lawsuit against Father
demonstrated that her proposed relocation was motivated by vindictiveness. In support,
Father sought to introduce into evidence the March 2012 correspondence from Mother’s
former attorney which Father contended was solely an attempt by Mother to get Father to
withdraw his opposition to Mother’s relocation, in exchange for Mother dropping the tort
claims against him. The trial court held that Mother’s separate tort lawsuit was not relevant
to the relocation proceedings, given the statutory definition of a “vindictive” motive in the
parental relocation statute. The trial court also held that correspondence from Mother’s
attorney constituted settlement or compromise negotiations, and thus, was inadmissible under
Rule 408 of the Tennessee Rules of Evidence.

Father also argued to the trial court that Mother’s proposed relocation was not for a
reasonable purpose. Father contended that Mother’s relocation was unnecessary because


1
 As discussed in more detail below, under Tennessee Code Annotated § 36-6-108, the standard of proof for
the parent who opposes relocation is considerably less if both parents spend substantially equal intervals of
time with the child or children. See Tenn. Code Ann. § 36-6-108 (2008).

                                                    -4-
Mother could have taken a position closer to Nashville. In her testimony, Mother described
her efforts to explore potential job positions, some with Vanderbilt University and its
affiliates in functional medicine, sleep medicine, and general otolaryngology. For example,
Mother discussed with Vanderbilt representatives a position doing general otolaryngology
at a satellite office in Franklin, Tennessee. None of Mother’s discussions led to a job offer;
Mother testified that she removed herself from consideration for the Franklin, Tennessee
otolaryngology job position because it involved primarily basic “tubes and tonsils”
procedures in a non-academic setting and did not utilize her advanced subspecialty training.
Mother said it was significant to her that she have a job position that allowed her to perform
the specialized procedures in which she had trained.

Father also argued that Mother’s proposed relocation did not have a reasonable purpose
because Mother did not have a job offer in Springfield, Illinois, only the hope of securing
one. The testimony of Mother’s contacts at the SIU School of Medicine indicated that both
were former colleagues of Mother. The testimony from Mother and the two SIU faculty
members indicated that the arrangement at SIU was that the School of Medicine would
develop a special program for Mother to retrain in her subspecialty; after that, a faculty
appointment at the School of Medicine was “highly likely.” The retraining position at SIU
would have a salary of approximately $58,000 per year, with a salary renegotiation for a
faculty appointment; such a faculty member would generally receive approximately $250,000
per year.

On October 29, 2012, the trial court issued an oral ruling granting Mother permission to
relocate to Springfield, Illinois with the child. The trial court entered a written order on
November 9, 2012. The written order adopted Mother’s proposed parenting plan and
attached and incorporated by reference the trial court’s earlier oral ruling. The written order
stated:

       This Court finds that [Father] failed to meet his burden of proof under Tenn.
       Code Ann. Sec. 36-6-108(d) establishing that [Mother’s] move to Springfield,
       Illinois to take a position as a surgeon with Southern Illinois University was
       not for a reasonable purpose. [Father] also presented no proof that the move
       could cause substantial harm to the minor child. Finally, [Father] failed to
       carry his burden of proof that the proposed move was vindictive.

       The Court also finds that this is not a case where the parties had substantially
       equal time. After a hearing on that issue on the first day of trial, this Court
       finds that [Father], during the past twelve months, had visitation with the Child
       for 154 days, or 42.19% of the time, which is not substantially equal time.
       Therefore, the provisions of Tenn. Code Ann. Sec[.] 36-6-108(d) applied.

                                              -5-
       Because of the trial court’s findings above, it was not necessary for the Court
       to reach the issue of whether the relocation was in the best interests of the
       minor child. This Court will allow [Mother] to relocate to Springfield, Illinois
       with the parties’ minor child. . . .

The trial court’s holding in its written order was supported by more detailed findings of fact
in its oral ruling:

       Additionally, the Court, after hearing the testimony of both parties, watching
       the demeanor of the parties during their testimony and the way they testified,
       the Court is giving great weight to the testimony of [Mother] and accepts her
       testimony where it conflicts with [Father].

       The Court finds that based on [Father’s] testimony in his deposition, the
       testimony heard by the Court, and the evidence introduced, the desire of
       [Mother] to retrain in her area of expertise is reasonable.

       The Court further finds that retraining in her area of expertise is not available
       in Nashville despite the efforts of [Mother] to attempt to have Vanderbilt to
       retrain her in her area.

       The Court further finds that the program at Southern Illinois University created
       for her retraining is the only program available to her at this time.

       Further, the Court finds that the significanc[e] of [Mother’s] retraining
       substantially outweighs the gravity of [Father’s] loss of his schedule of
       alternate parenting time that he previously exercised under the original
       parenting plan.

       Bottom line, the Court finds that [Father] failed to carry the burden of proof
       that [Mother’s] proposed relocation does not have a reasonable purpose.

       The Court further finds that there was no proof introduced by [Father] that the
       relocation proposed a threat of specific and serious harm to the child that
       outweighs the threat of harm to the child of change of custody.

       Finally, [Father] argues that the move is vindictive. The basis of the argument
       is that the move would dramatically decrease his number of days.
       Additionally, [Father] claims that [Mother] is still angry towards him.



                                              -6-
The proof established that [Mother] has always encouraged the relationship
between the child and [Father]. One need not look beyond [Father’s] own
words in his amended petition where he states under oath, quote, he had 120
days of parenting time per year, but that the parties have also worked together
well and on many occasions the father has had additional time with the minor
child, end quote.

[Father] has failed to establish any sort of pattern by [Mother] to disrupt or
refuse any parenting time that he was entitled to. Quite frankly, the opposite
is true. The overwhelming proof establishes that[,] despite the differences
between [Father] and [Mother,] . . . they have worked well together for the
betterment of this minor child . . . .

[Father’s] other basis that the move is vindictive is that [Mother] is angry with
[him]. This, [Mother] admits; however, these parties were married and then
they got divorced. There is no requirement that they be friends.

Despite [Mother’s] anger towards [Father] she’s continued to work with him
in a positive way to ensure that he has a healthy and loving relationship with
[their daughter].

[Father] claims that he would be losing days with the child. In his amended
petition [Father] requests 120 days. [Mother] has offered him more than the
number of days that he is requesting in his petition.

According to the unreported case Helton versus Helton – which is found at
M2002-02792-COA-R3-C[V] – a Tennessee Court of Appeals case filed on
January 13, 2004 – an offer – the Court of Appeals states that an offer of
visitation with a schedule that would offer the same number of days or the
number of days requested combined with the finding of reasonable purpose is
sufficient to find that there is no vindictive motive.

The guidance of the Helton case combined with a complete lack of proof of
any ill or vindictive motive on the part of [Mother] establishes that [Father] has
failed to carry his burden of proof that the proposed move is vindictive.

Based on the findings and conclusions by this Court, the Court approves
[Mother’s] proposed relocation with the minor child . . . .




                                       -7-
Thus, the trial court specifically credited Mother’s testimony over that of Father. It held that
Mother’s desire to retrain in her field of expertise was a reasonable purpose to relocate, and
that such retraining was available in Springfield but not in Nashville. The trial court found
that Father had introduced no proof of vindictiveness and that the proof showed that Mother
had worked well with Father in the best interest of their child. The trial court emphasized
that Mother’s proposed parenting plan gave Father both more parenting days than the prior
parenting plan and more than Father requested in his petition, and thus, held Father had failed
to prove that Mother’s motive for the proposed relocation was vindictive.

For those reasons, the trial court permitted Mother’s proposed relocation. Given the income
disparity between Mother and Father, the trial court also awarded Mother a portion of her
attorney fees, an award of $60,000.2

A few days later, Father filed a motion to alter or amend the trial court’s order and for a stay
while the case was pending on appeal. In an order entered on January 8, 2013, the trial court
slightly altered the parenting schedule but otherwise denied the motion to alter or amend as
well as Father’s request for a stay. Father now appeals.

                         ISSUES ON A PPEAL AND S TANDARD OF R EVIEW

On appeal, Father raises six issues:

                (1) The trial court erred when it ruled that evidence regarding Mother’s tort
                suit against Father was inadmissible.

                (2) The trial court erred when it barred admission of evidence showing
                Mother’s vindictiveness because she had purportedly proposed a parenting
                plan offering [F]ather the same number of days of residential time.

                (3) The trial court erred when it found that [M]other’s proposed relocation to
                Springfield, Illinois, was not for a vindictive purpose.

                (4) The trial court erred when it found there was a reasonable purpose for
                [M]other’s relocation to Springfield, Ill.

                (5) The trial court erred when it made credibility findings against the [F]ather.


2
 The combined total of both parties’ attorney fees in this case was $195,817; the trial court noted that while
these fees were “higher than one might expect,” they were neither “unnecessary” nor “unreasonable” in this
case.

                                                     -8-
                 (6) The trial court erred in awarding attorney fees to the [M]other.

We review the trial court’s findings of fact de novo, presuming those findings to be correct
unless the evidence preponderates otherwise. Tenn. R. App. P. 13(d); Robinson v. Robinson,
No. M2003-02289-COA-R3-CV, 2005 WL 1541861, at *2 (Tenn. Ct. App. June 30, 2005).
We give great weight to the trial court’s credibility determinations, as the trial court is in the
best position to assess the demeanor of the witnesses. Robinson, 2005 WL 1541861, at *2;
Mitchell v. Mitchell, No. M2004-00849-COA-R3-CV, 2005 WL 1521850, at *1 (Tenn. Ct.
App. June 27, 2005). Issues of law are reviewed de novo, with no presumption of correctness.
Nelson v. Wal-Mart Stores, Inc., 8 S.W.3d 625, 628 (Tenn. 1999).

                                                  A NALYSIS

“One of the most common post-divorce flashpoints occurs when the primary residential parent
decides to move with his or her child or children to another city or state. The farther the move,
the more intense the opposition because of the move’s effect on visitation and the ability of the
other parent to foster and maintain an appropriate relationship with his or her child or
children.” Collins v. Coode, No. M2002-02557-COA-R3-CV, 2004 WL 904097, at *2 (Tenn.
Ct. App. Apr. 27, 2004).

An overview of the relevant statute is helpful for resolution of the issues on appeal in this case.
In 1998, Tennessee’s legislature initially enacted the parental relocation statute, Tennessee
Code Annotated § 36-6-108, which set out the framework for courts to determine whether to
permit the primary residential parent to relocate with the child outside Tennessee or more than
100 miles away inside Tennessee.3 The statute provides that, when parents spend substantially
equal amounts of time with the child, “[n]o presumption in favor of or against the request to
relocate with the child shall arise,” and the trial court must determine whether permitting the
relocation is in the child’s best interest. Tenn. Code Ann. § 36-6-108(c).

In this case, Father argued in the trial court below that he and Mother spent substantially equal
intervals of time with their daughter. The trial court made a factual finding that Mother spent
more parenting time with the child, and Father has not appealed that finding. Therefore, we



3
 Since 1998, this statute has been amended twice: once in 2007 to add subsection (i) which provides that
either parent may in the discretion of the court recover reasonable attorney fees and other litigation expenses
from the other parent; and again in July 2013, to be made applicable to situations in which a primary
residential parent sought to relocate 50 miles away within the state of Tennessee, as opposed to 100 miles.
 See 2013 Tenn. Pub. Acts ch. 352; 2007 Tenn. Pub. Acts ch. 187. For purposes of this case, we rely on the
verison of Section 36-6-108 which was in place at the time the trial in this matter occurred. See Tenn. Code
Ann. 36-6-108 (2008).

                                                      -9-
must treat it as undisputed on appeal that Mother spends the greater amount of time with the
child.

Where the parents do not spend substantially equal intervals of time with the child, Tennessee
Code Annotated § 36-6-108 has “a legislatively mandated presumption in favor of [the]
relocating custodial parent. . . .” Collins, 2004 WL 904097, at *2. See also Elder v. Elder, No.
M1998-00935-COA-R3-CV, 2001 WL 1077961, at *5 (Tenn. Ct. App. Sept. 14, 2001).
Under Tennessee Code Annotated § 36-6-108(d)(1), the trial court must grant the primary
residential parent permission to relocate unless the parent opposing relocation proves at least
one of three enumerated grounds: (1) that the relocation does not have a reasonable purpose;
(2) that the relocation poses a threat of specific and serious harm that outweighs the risk of
harm that would result from a change of custody; or (3) that the primary residential parent’s
motive for the relocation is vindictive. Tenn. Code Ann. § 36-6-108(d)(1)(2008); Webster v.
Webster, No. W2005-01288-COA-R3-CV, 2006 WL 3008019, at *8 (Tenn. Ct. App. Oct. 24,
2006). The parent opposing the relocation bears the burden of proof to establish one of these
three grounds, and if he or she fails to do so, the relocation must be permitted. Webster, 2006
WL 3008019, at *14; In re Iyana R. W., No. E2010-00114-COA-R3-JV, 2011 WL 2348458,
at *3 (Tenn. Ct. App. June 8, 2011). If the parents do not spend substantially equal intervals
of time with the child, the trial court will not address the issue of whether the relocation is in
the best interest of the child until and unless one of the statutory grounds is proven. See Tenn.
Code Ann. § 36-6-108(e); Kawatra v. Kawatra, 182 S.W.3d 800, 803 (Tenn. 2005). We now
address the arguments Father raises on appeal.4

                                            Vindictive Motive

Several of Father’s issues center on the ground for opposing relocation set forth in Section 36-
6-108(d)(1)(C), that the primary residential parent’s motive for relocation is “vindictive.”
Father argues overall that Mother’s anger toward him over various issues showed
vindictiveness. In particular, Father points to Mother’s separate tort lawsuit against him,
Mother’s actions related to the sale of the marital home, and Mother’s accusations that Father
was “racially insensitive” and that he prescribed a “controlled substance” for their minor child.
Specifically, Father contends that the trial court erred in excluding from evidence
correspondence from Mother’s attorney offering to drop the tort claims if Father dropped his
opposition to Mother’s move, as well as evidence that Mother filed a purportedly false
affidavit in connection with the sale of the marital home. Father also maintains that the trial
court erroneously relied on Helton v. Helton, No. M2002-02792-COA-R3-CV, 2004 WL


4
  We note that Father has also not raised as an issue on appeal whether the trial court erred in finding that
the relocation did not pose a threat of specific and serious harm that outweighed the risk of harm that would
result from a change of custody, thus we do not address it.

                                                     -10-
63478 (Tenn. Ct. App. Jan. 13, 2004), because Mother’s proposed parenting plan allocated to
Father less parenting days than he actually received in the previous year, in light of the fact that
he got more parenting time than was stated in the parties’ parenting plan.

As noted by the learned trial judge below, the term “vindictive” is a defined term under the
parental relocation statute. Under Section 36-6-108(d)(1)(C), the trial court may hold that the
primary residential parent’s motive for the proposed relocation is “vindictive” only if the
parent who opposes relocation proves that the relocation “is intended to defeat or deter
visitation rights of the non-custodial parent or the parent spending less time with the child.”
Tenn. Code Ann. §36-6-108(d)(1)(C)(2008). Where the legislature defines a term, courts
applying the statute must utilize the statutory definition. State v. Goodman, 90 S.W.3d 557,
565 (Tenn. 2002) (“[T]his Court must presume that the legislature says in a statute what it
means and means in a statute what it says.”).

From our review of the transcript of the trial proceedings and the trial court’s ruling and order,
it appears that the trial court held first that the evidence Father sought to introduce was not
relevant in light of the statutory definition of the term “vindictive.” In addition, as to the
correspondence from Mother’s attorney on the tort claims, the trial court excluded it as
attempts to settle or compromise a claim within the meaning of Rule 408 of the Tennessee
Rules of Evidence.5 The trial court was of course aware of its own factual finding at the outset
of the trial that Father actually received more parenting days than was allocated to him under
the parties’ parenting plan and pointed out that this fact showed that Mother had supported
Father’s relationship with the child and had consistently cooperated with Father to co-parent.

In our view, the trial court’s analysis was spot on. First and foremost, we are not at liberty to
broaden the definition of “vindictive” provided by the legislature in the parental relocation
statute. None of the evidence Father sought to offer tends to show vindictiveness within the




5
    Rule 408 states:

                   Evidence of (1) furnishing or offering to furnish or (2) accepting or offering
                   to accept a valuable consideration in compromising or attempting to
                   compromise a claim, whether in the present litigation or related litigation,
                   which claim was disputed or was reasonably expected to be disputed as to
                   either validity or amount, is not admissible to prove liability for or
                   invalidity of a civil claim or its amount or a criminal charge or its
                   punishment. Evidence of conduct or statements made in compromise
                   negotiations is likewise not admissible.

           Tenn. R. Evid. 408 (2013).

                                                        -11-
meaning of the statute. See Tenn. R. Evid. 401.6 Mother’s anger at Father over specific
divorce-related issues, or indeed her general anger at him in the wake of the divorce, does not
in and of itself demonstrate vindictiveness. If vindictiveness could be established merely by
proving that the primary residential parent retained bad feelings toward the other parent in the
wake of the divorce, few divorced parents would ever receive court permission to relocate with
the parties’ child. As the trial court wryly observed, “[T]hese parties were married and then
they got divorced. There is no requirement that they be friends.”

We also find no error in the trial court’s decision to exclude the correspondence from Mother’s
attorney about the possibility of dismissing Mother’s separate tort claims under Rule 408 of
the Tennessee Rules of Evidence. See White v. Vanderbilt Univ., 21 S.W.3d 215, 222-223
(Tenn. Ct. App. 1999)(trial court’s evidentiary decisions reviewed under an abuse of discretion
standard.”).

We agree with the trial court that Father “failed to establish any sort of pattern by [Mother] to
disrupt or refuse any parenting time that he was entitled to. Quite frankly, the opposite is true.”
The undisputed evidence shows that, whatever residual ill feelings Mother may have had
toward Father after the dissolution of their marriage, she put them aside to support Father’s
relationship with the child and to give Father more parenting time than was allocated to him
under the parties’ agreed parenting plan. Under all of these circumstances, we affirm the trial
court’s holding that Father failed to carry his burden of proving that Mother’s motive for
relocating was vindictive.

                                          Reasonable Purpose

Father also argues that the trial court erred in holding that Mother’s proposed relocation was
for a reasonable purpose. He emphasizes that the evidence showed that, at the time of trial,
Mother had not received an actual job offer from SIU; rather, she had only the hope of a job
offer after her retraining. Father insists that the evidence does not show that SIU created a
retraining program for Mother. He contends that the evidence does not support the trial court’s
finding that neither retraining nor a job were available in the Nashville area, because Mother
removed her name from consideration for a job with Vanderbilt. Father argues that re-entering
her otolaryngology subspecialty would be financially detrimental to Mother because she would
lose her disability payments and that the stress that would accompany Mother’s re-entry into
her subspecialty would increase the probability of a relapse of her RRMS. For all of these



6
 Rule 401 of the Tennessee Rules of Evidence defines “relevant evidence” as “evidence having any tendency
to make the existence of any fact that is of consequence to the determination of the action more probable or
less probable than it would be without the evidence.” Tenn. R. Evid. 401 (2013).

                                                    -12-
reasons, Father argues, the trial court erred in holding that Mother’s proposed relocation was
for a reasonable purpose.

This Court has previously discussed the “reasonable purpose” ground for opposing a proposed
relocation:

       Although the statute does not elaborate on the meaning of the ground that the
       relocation “does not have a reasonable purpose,” since the statute was apparently
       enacted with reference to the court’s opinion and dissent in Aaby v. Strange, we
       interpret the statute against that backdrop. In her dissent, Justice White
       obviously emphasized the seriousness of the loss, to the child as well as the
       non-custodial parent, of the opportunity for the non-custodial parent to
       participate in the child’s activities, such as soccer games and recitals, even if the
       activities do not fall within the non-custodial parent’s designated “parenting
       time.” Aaby [v. Strange], 929 S.W.2d [623], 631 [(Tenn. 1996)]. She
       advocated requiring the parent who proposes to relocate to establish “some
       reason” for the move, observing that such a rule would oblige the custodial
       parent to“deliberate” and “evaluate” a decision to move, without impeding “the
       custodial parent’s freedom of movement. . . .” Id. She advocated an approach
       that would “not destroy the efforts” of non-custodial parents “to participate more
       fully in their children’s lives. . . .” Id.

       While the Aaby dissent advocated requiring the relocating parent to prove “some
       reason” for the move, the statute ultimately enacted incorporated a more rigid
       structure. First, the parent seeking to relocate with the child must notify the
       other parent of the proposed move. T.C.A. § 36-6-108(a) (2005). The notice
       must contain, inter alia, the relocating parent’s “reasons for the relocation. . . .”
       T.C.A. § 36-6-108(a)(3) (2005). If the parties cannot agree, the parent opposing
       relocation must file a petition stating such opposition. T.C.A. § 36-6-108(d)(1)
       (2005). The parent seeking to relocate may not do so until he or she has received
       the court’s permission. Id. The statute then provides that the court “ shall ” grant
       such permission to relocate unless it finds one of the enumerated grounds for
       denial of permission, such as the fact that the relocation does not have a
       reasonable purpose. Id.

       Therefore, in sum, the parent seeking to relocate is required initially to state his
       or her reasons for the proposed relocation. T.C.A. § 36-6-108(a)(3) (2005). The
       burden then is on the parent opposing the move to prove that the proposed
       relocation “does not have a reasonable purpose.” T.C.A. § 36-6-108(d)(1)(A)



                                               -13-
       (2005). If this burden of proof is not carried, the trial court is obliged to grant
       permission for the relocation. Id.

       In context, it is clear that the “reasonable purpose” of the proposed relocation
       must be a significant purpose, substantial when weighed against the gravity of
       the loss of the non-custodial parent’s ability “to participate fully in their
       children’s lives in a more meaningful way.” Aaby, 924 S.W.2d at 631.
       However, the statute clearly includes a presumption in favor of permitting
       relocation, which appears to reflect the Aaby majority’s observation that “the
       interests of the custodial parent and the interests of the child are basically
       interrelated, even [if] they are not always precisely the same.” Id. at 629.
       Moreover, the statute is plainly structured so that the issue of the best interest of
       the child is not reached unless and until a ground to deny relocation is
       established. This structure suggests that the “reasonable purpose” ground is not
       intended to be a guise under which the trial court goes directly to the question
       of whether the move is in the child’s best interest, as was the common law under
       cases preceding Aaby v. Strange. This statutory structure facilitates the goals,
       reiterated in Aaby, of limiting judicial intervention and making disputes easier
       to resolve if they must be litigated. Id.

Webster, 2006 WL 3008019, at *13-14. Thus, the parent who seeks to relocate must state the
reasons for the proposed relocation in the notice to the other parent. The parent who opposes
relocation then has the burden of proving that the proposed relocation is not for a reasonable
purpose. Id. at *14; see also Mann v. Mann 299 S.W. 3d 69, 74 (Tenn. Ct. App. 2009).

There are no bright-line rules with regard to what constitutes a reasonable purpose for a
proposed relocation. In re H.L.B-K., No. M2010-00561-COA-R3-JV, 2010 WL 4940586, at
*3 (Tenn. Ct. App. Nov. 30, 2010). “[D]eterminations concerning whether a proposed move
has a reasonable purpose are fact-intensive and require a thorough examination of the unique
circumstances of each case.” Lima v. Lima, No. W2010-02027-COA-R3-CV, 2011 WL
3445961, at *7 (Tenn. Ct. App. Aug. 9, 2011)(citing In re Spencer E., No. M2009-02572-
COA-R3-JV, 2011 WL 295896, at *11 (Tenn. Ct. App. Jan. 20, 2011)). “[R]elevant economic
factors that are typically considered include, without limitation, the relative significance of the
increase, the cost of living in the proposed location compared to the present location, the
firmness of the job offer, opportunity for career advancement and economic betterment of the
family unit.” Slaton v. Ray, No. M2004-01809-COA-R3-CV, 2005 WL 2756076, at *3 (Tenn.
Ct. App. Oct. 24, 2005)(citing Mitchell v. Mitchell, No. M2004-00849-COA-R3-CV, 2005
WL 1521850, at *3 (Tenn. Ct. App. June 27, 2005)). “Doubtless, relocation because of a
better job opportunity, greater salary, and career advancement opportunities, establishes a
“reasonable purpose” within the meaning of the statute.” Butler v. Butler, No. M2002-00347-

                                               -14-
COA-R3-CV, 2003 WL 367241, at *2 (Tenn. Ct. App. Feb. 20, 2003). On the other hand,
under the circumstances presented in other cases, the court has found when there is no firm job
offer and no proof of better job opportunities that the move was not for a reasonable purpose.
Rogers v. Rogers, No. M2008-00918-COA-R3-CV, 2009 WL 1034795, at *6 (Tenn. Ct. App.
Apr. 16, 2009) (citing cases). Non-economic factors must be considered as well. In all cases,
the reason for the proposed relocation must be “substantial when weighed against the gravity
of the loss of the non-custodial parent’s ability ‘to participate fully in their children’s lives in
a more meaningful way.’ ” Webster, 2006 WL 3008019, at *14 (quoting Aaby, 924 S.W.2d
at 631).

In the case at bar, the trial court held that Mother’s “desire . . . to retrain in her area of expertise
is reasonable.” It also made a factual finding “that retraining in her area of expertise is not
available in Nashville despite [Mother’s] efforts . . . to attempt to have Vanderbilt to retrain
her in her area.” As to Mother’s arrangement with SIU, the trial court found “that the program
at Southern Illinois University created for her retraining is the only program available to her
at this time.” From our review, these findings are supported by the evidence in the record.

On appeal, Father rightly emphasizes that Mother does not have an actual job offer or a
guarantee that she will get a faculty position at SIU once she completes her retraining. Mother
testified that some of the terms of her employment offer were still evolving, that SIU was
working on a formal offer to pay her a modest salary during her retraining, and then upon
completion, offer her a faculty position with an accompanying raise in pay. The SIU faculty
members testified that SIU had proposed an offer “to come on board in a fairly unstructured
situation” and that the chances of Mother obtaining a faculty position were “highly likely.”

While we recognize that Mother’s job offer was not guaranteed, it is also important to note that
non-economic factors are part of the equation. In this case, Mother is a highly trained medical
professional who practiced in a sophisticated subspecialty and was then forced to give up her
chosen profession for many years because of a debilitating disease. After gaining a measure
of control over the symptoms of her disease, and after exhaustive efforts to find retraining in
her subspecialty, she found an opportunity to complete the retraining and practice her chosen
medical subspecialty again. As the trial court found, Mother’s desire to retrain in her area of
expertise is reasonable.

The burden that Mother’s proposed relocation would place on Father’s relationship with the
parties’ daughter must be weighed in the overall determination of whether the relocation has
a reasonable purpose. The trial court did just that, and found “that the significanc[e] of
[Mother’s] retraining substantially outweighs the gravity of [Father’s] loss of his schedule of
alternate parenting time that he previously exercised under the original parenting plan.” Under
the totality of the circumstances, the trial court held that Father failed to carry his burden of

                                                 -15-
proving that Mother’s proposed relocation was not for a reasonable purpose. From our review
of the record, we must conclude that the trial court did not err in this holding.7

“Parental relocation cases are frequently heartbreaking, with profound competing
considerations and impact on both parents and the subject children.” Rutherford v.
Rutherford, No. M2012-01807-COA-R3-CV, 2013 WL 1928542, at *9 (Tenn. Ct. App. May
7, 2013)(Kirby, J., concurring separately). We must affirm the trial court’s decision to grant
Mother permission for the proposed relocation to Springfield, Illinois.

                                              Attorney Fees

Finally, Father argues that the trial court erred in awarding Mother $60,000 in attorney fees,
a portion of the attorney fees she incurred in the relocation proceedings. He contends that he
and Mother both contributed to the delay and the number of issues brought to the trial court.
Father acknowledges that he makes between $300,000 and $400,000 per year, compared to
Mother’s disability income of $9,240 per month. He notes, however, that Mother obtained
considerable assets in the division of the parties’ marital property and argues that she is able
to pay her own attorney fees. He characterizes the trial court’s award of attorney fees as
punitive.

“Either parent in a parental relocation matter may recover reasonable attorney fees and other
litigation expenses from the other parent in the discretion of the court.” Tenn. Code Ann. §
36-6-108(i)(2008). We review a trial court’s decision to award such fees under an abuse of
discretion standard. Huntley v. Huntley, 61 S.W.3d 329, 341 (Tenn. Ct. App. 2001); see also
Lima, 2011 WL 3445961, at *9 (citing In re H.L.B-K., 2010 WL 4940586, at *6). As such,
we are obliged to affirm the trial court’s award so long as reasonable minds could disagree
about its correctness. Id.

We have reviewed the voluminous record in this case and find no error in the trial court’s
observations emphasizing the parties’ income disparities. “[W]e are not permitted to substitute
our judgment for that of the trial court.” Caldwell v. Hill, 250 S.W.3d 865, 869 (Tenn. Ct. App.
2007). Under all of the circumstances in this case, we find no abuse of discretion in the trial
court’s attorney fee award, and so affirm that as well.




7
 Father argues on appeal that the trial court erred in finding Mother’s testimony more credible than that of
Father. Our holdings on vindictive motive and reasonable purpose are based largely on undisputed facts, so
we find it unnecessary to consider this issue on appeal.

                                                    -16-
                                    C ONCLUSION

The decision of the trial court is affirmed. Costs on appeal are assessed against
Petitioner/Appellant John Daniel Rudd and his surety, for which execution may issue if
necessary.




                                                  ___________________________
                                                    HOLLY M. KIRBY, JUDGE




                                         -17-